              Case 1:19-cv-07530-LGS Document 41 Filed 07/01/20 Page 1 of 2


                            FLYNN & WIETZKE, P.C.
                                       1205 Franklin Avenue, Suite 370
                                          Garden City, N.Y. 11530                                     7/1/20
                                  Tel: (516) 877-1234 Fax: (516) 877-1177
Marc Wietzke, Esq.
Admitted in NY & NJ                                                          Offices throughout the Northeast
  __________                                                                 Toll Free: (866) 877-FELA
Sean Constable, Esq.
Admitted in NY & MA
  __________
Michael Flynn, Esq., Of Counsel


                                                                 June 30, 2020




         Email: Moses_NYSDChambers@nysd.uscourts.gov
         Magistrate Judge Barbara C. Moses
         United States District Court
         Southern District of New York
         500 Pearl Street
         New York, NY 10007

         RE: ALLEY V. LONG ISLAND RAILROAD COMPANY
             19 Civ. 7530 (LGS)

         Dear Magistrate Judge Moses:

         This office represents the plaintiff in the above-referenced matter. I write jointly with
         counsel for defendant in connection with the continued settlement conference scheduled for
         tomorrow. As mentioned to Your Honor’s clerk, Samantha, the parties have engaged in
         much discussion following the last settlement session.

         The discussions occurred both before and after the decision by Judge Schofield on the
         motion in limine. While the parties moved on their official settlement positions, with
         plaintiff responding to defendant's $45,000 offer by reducing her demand to $700,000 and
         defendant in turn increasing its offer to $65,000, it has become apparent that the parties will
         remain hundreds of thousands of dollars apart in their final settlement positions.
         Consequently, it appears that it would be futile to ask the Court to host tomorrow's
         settlement conference. We apologize for the late nature of this request, however
         conversations were continuing throughout the early afternoon today.
    Case 1:19-cv-07530-LGS Document 41 Filed 07/01/20 Page 2 of 2




It is therefore respectfully requested by both sides that the settlement conference for
tomorrow be cancelled.

                                                        Respectfully submitted,




                                                        Marc Wietzke
MW:EF
Cc: Andrew Muccigrosso, Esq.


                                     Application GRANTED IN PART. Counsel shall dial in to
                                     the July 1 teleconference, as previously directed in this
                                     Court's June 4 Order (Dkt. No. 37), but clients need not
                                     attend. SO ORDERED.




                                     ____________________________
                                     Barbara Moses, U.S.M.J.
                                     July 1, 2020
